Citation Nr: 0023862	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a partial loss 
of the skull, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for an amputation 
of the right ring finger at the proximal interphalangeal 
joint, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic sinusitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran, who had active service from November 
1951 to September 1955, appealed those decisions.


FINDINGS OF FACT

1.  The veteran's partial loss of the skull does not involve 
a brain hernia.

2.  The veteran's right ring finger has been amputated at the 
proximal interphalangeal joint; metacarpal resection has not 
been performed.

3.  The veteran's chronic sinusitis is not manifested by 
purulent discharge or crusting reflecting purulence.  

4.  The veteran has level II hearing in the right ear and 
level XI hearing in the left ear.

5.  The veteran's PTSD is manifested by difficulty sleeping 
and weekly nightmares, but the veteran is functioning with 
medication.  

6.  Evidence has not been submitted that would reflect that 
the veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for a partial loss of the skull have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Code 5296 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for an amputation of the right ring finger at the proximal 
interphalangeal joint have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.71a, Diagnostic Code 5155 (1999).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for chronic sinusitis have not been met.  
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.31, 4.97, 
Diagnostic Code 6513 (1999).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.87, Diagnostic Code 6100 (1999).

5.  The criteria for a 30 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (1999).

6.  The requirements for a total evaluation based upon 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations, higher 
initial evaluations and a total rating based upon individual 
unemployability are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board 
likewise finds that a challenge to an initial evaluation is 
well grounded.  The Board is also satisfied that all relevant 
facts have been properly developed, and that the VA has 
fulfilled its duty to assist the veteran.

I.  Increased Evaluations

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A.  Partial Loss of Skull

In April 1954, the veteran was inflating a truck tire when it 
detonated, striking him in the forehead.  There was no 
apparent evidence of a severe brain injury, but he was 
severely injured.  The wound was debrided during surgery.  In 
September 1954, a cranioplasty was performed, installing a 
polyethylene plate to produce a new ridge and cover for the 
bony defect.  The veteran suffered from other injuries, 
discussed below, as a result of the injury, and he was 
discharged from service because of these injuries.

An April 1956 rating decision granted service connection for 
loss of part of the skull, and awarded a 50 percent 
disability evaluation under Diagnostic Code 5296.  The 50 
percent evaluation has continued to the time of this current 
claim.  The record also reflects that the level of impairment 
attributable to this disability has remained substantially 
static since the time of the veteran's separation from active 
service.

In June 1997, the veteran was provided a CT scan of the head 
at the Kansas City VA Medical Center.  The resulting report 
contained a large amount of information, including the fact 
that there was a small bony defect about four millimeters in 
width in the anteromedial aspect of the anterior cranial 
floor, which the interpreting radiologist said could be the 
etiology of the veteran's complaints of rhinorrhea.  No 
comment as to a brain hernia is contained in the report.

The veteran was provided a VA examination in September 1998.  
The examiner reviewed the veteran's history, and commented 
that a plastic plate was inserted at the place of the injury.  
There was some disfigurement.  X-rays showed the craniotomy 
defect with three sutures and a calvarial defect with a 
rather triangular configuration.  These results are 
substantially the same as those noted in an April 1998 VA 
examination report.

The veteran's partial loss of the skull has been evaluated as 
50 percent disabling under Diagnostic Code 5296 since the 
time of his separation from active service.  A 50 percent 
evaluation is warranted when the size of the skull loss is 
larger than a 50-cent piece or 1.140 inches (squared).  The 
highest evaluation under that code, 80 percent, requires a 
brain hernia.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

As there is no evidence that the veteran has a brain hernia, 
the Board finds that the preponderance of the evidence is 
against the claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1999).  

B.  Finger Amputation

Service medical records show that the veteran's right ring 
finger was amputated at the distal end of the proximal 
phalanx following his April 1954 accident.  There is no 
evidence in service medical records that would show that the 
metacarpal was resected.  A 10 percent evaluation was 
assigned to this disability in the April 1956 rating 
decision, under Diagnostic Code 5155.  The record reflects 
that the level of impairment for this disability has also 
remained substantially static since that time.

The veteran was provided a VA examination in September 1998 
as a result of this current claim.  His history was reviewed, 
and the examiner stated that the two distal phalanges had 
been amputated.  Mild loss of use of the hand was reported by 
the veteran.

Diagnostic Code 5155 rates amputations of the ring finger.  A 
10 percent evaluation is warranted for an amputation on 
either the dominant or nondominant hand when the amputation 
is at the proximal interphalangeal joint or proximal thereto 
without metacrpal resection.  A 20 percent evaluation, the 
highest under the schedular criteria, is warranted with 
metacarpal resection (more than one-half the bone lost), on 
either the dominant or nondominant hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5155.

As the veteran's metacarpal bones were not resected as a 
result of the injury, the Board finds that the preponderance 
of the evidence is against a 20 percent evaluation for this 
disability.  

C.  Conclusion

In denying increased evaluations, the Board has considered 
the potential applicability of the Court decision that found 
that functional loss of range of motion due to pain must also 
be considered in evaluating a service-connected orthopedic 
disorder in which the criteria is limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996), the Court held that 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are not 
applicable for orthopedic evaluations not predicated on loss 
of range of motion.

In the above claims, neither the loss of part of the skull 
nor the amputation of the finger have been evaluated based 
upon loss of range of motion.  As such, a higher evaluation 
cannot be made based upon loss of range of motion due to 
functional impairment due to pain.

II.  Initial Evaluations

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  However, in these claims, 
the veteran's symptomatology attributable to chronic 
sinusitis, bilateral hearing loss, and PTSD has remained 
substantially consistent throughout this claim, and staged 
ratings are not warranted for any of these disabilities.


A.  Chronic Sinusitis

A May 1954 entry into service medical records reflects the 
veteran's post-injury treatment in the continental United 
States.  During his hospitalization, the veteran reported 
occasional episodes of drainage of fluid from the right 
nostril, and there was a question as to whether this was 
cerebrospinal fluid.  He was placed on prophylactic 
antibiotics, and the drainage stopped after two weeks.  

As noted above, in June 1997, the veteran underwent a CT scan 
at the VAMC in Kansas City.  The interpreting radiologist 
indicated that a possible source of the veteran's complaints 
of unilateral right-sided rhinorrhea was a defect in the 
right ethmoidalis.  The examiner who conducted an August 1997 
VA examination found that the veteran had sinusitis as a 
result of his in-service injury.

The examiner who conducted the April 1998 VA examination 
stated that the rhinorrhea was indeed cerebrospinal fluid.  
In addition, the examiner stated that the veteran had 
symptoms consistent with sinusitis.  As to subjective 
symptoms, the veteran denied purulent discharge; the examiner 
noted that the fluid was clear.  Current treatment included 
inhalers and loratadine.  

The veteran was provided another VA examination in September 
1998.  The veteran informed the examiner that while he had 
used antibiotic treatment in the past, he most recently used 
aspirin, Tylenol and nasal spray to relieve symptoms.  The 
veteran stated that he had about 25 recurrences of sinus 
problems per year.  The examiner did see some mild nasal 
congestion.  

The veteran was provided a hearing before an RO hearing 
officer in September 1999.  He limited his testimony to his 
service-connected sinusitis and PTSD, and to his claim for 
individual unemployability.  The veteran informed the hearing 
officer that he used an inhaler four or five times a day for 
his sinus problems.  He stated that his drainage was an 
ongoing problem, and that he carried a handkerchief all the 
time.  Regular headaches were also related.  The veteran 
finally stated that he had a woman clean his house, as 
dusting would aggravate his sinus problems.

The veteran's sinusitis and rhinorrhea have been evaluated 
under Diagnostic Code 6513.  A 10 percent evaluation is 
warranted when one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is present.  A 30 
percent evaluation is warranted when three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  More severe symptoms would warrant a 
higher evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6513.

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
the currently assigned 10 percent evaluation.  While the 
veteran has reported headaches and sinus pain, there has been 
no evidence of purulent discharge, or crusting reflecting 
purulent discharge, during the course of this claim.  The 
veteran has never reported, nor sought treatment for, 
incapacitating episodes during the course of this claim, and 
he has denied recent use of antibiotics.  As such, the Board 
must find that the current 10 percent evaluation best 
approximates the current level of disability, and that the 
preponderance of the evidence is against this claim.

B.  Bilateral Hearing Loss

As a result of his claim for service connection for bilateral 
hearing loss, the RO afforded the veteran an audiological 
examination in April 1998.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
LEFT
105
105
105
105
105

Average pure tone thresholds in the right ear were 30 
decibels and 105 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of zero percent in the left ear.

The veteran was provided another VA audiological examination 
in September 1998.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
LEFT
120
120
120
120
120

Average pure tone thresholds in the right ear were 30 
decibels and 120 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of zero percent in the left ear.  The results 
from these audiological examinations are substantially 
similar to those found in an August 1997 VA audiological 
examination.

The Board notes that in evaluating service connected hearing 
loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  During 
the course of this claim, the VA made changes in the Schedule 
for Rating Disabilities pertaining to diseases of the ear, 
including hearing loss.  64 Fed. Reg. 25202-25210 (May 11, 
1999).  However, as to evaluating service-connected hearing 
loss, these changes are nonsubstantive, and in this 
particular claim, the changed regulations mirror the criteria 
for the previous Schedule for Rating Disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85 (1999).

In this claim, the veteran exhibits level II hearing in the 
right ear, and level XI hearing in the left ear, applying the 
results of both of his VA audiological examinations to 
38 C.F.R. § 4.87, Tables VI and VII.  Such is evaluated as 10 
percent disabling for VA rating purposes.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 
(1999).  Accordingly, the Board concludes that an initial 
evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss is not warranted.

C.  PTSD

The veteran's service personnel records reflect that he 
served as an infantry rifleman and Browning Automatic 
Rifleman in combat during the Korean War.  As a result of his 
initial claim for service connection for PTSD, the veteran 
was provided a VA psychiatric examination in August 1997.  He 
informed the examiner that he served in combat during the 
Korean War, and that he suffered from an in-service injury to 
his head.  The veteran also informed the examiner that he 
worked as a truck driver, mechanic and truck builder until 
1971, and that he had eight heart attacks between 1971 and 
1975.  He reported having bypass surgery in the early 1980s.  
The veteran related playing bingo as a hobby, and that he had 
an active social life, with activities with the Masons and 
service organizations.  However, the veteran also related 
becoming depressed again after the death of his wife of 38 
years.  In addition, the veteran reported that his recent 
increase in rhinorrhea had exacerbated his depression.  

The veteran was described as clean and casual in appearance, 
and was oriented to all three spheres.  Affect was 
appropriate, and insight was fair.  He related that his 
recent medication controlled his nightmares, but that he 
still would get depressed.  He denied hallucinations, 
delusions, paranoia, phobias, guilt or anger.  PTSD with 
depression was diagnosed.  The examiner found that his Global 
Assessment of Functioning (GAF) score was 65.  The examiner 
also stated that the veteran was handling his PTSD symptoms 
well.  

The same examiner performed another VA examination in April 
1998.  The veteran informed him that he had to quit work in 
1971 as a result of several heart attacks.  In large part, 
the findings of that examination mirror that of the August 
1997 VA examination report.  The veteran continued to report 
that he had an active social life, but lived alone.  A GAF 
score of 65 was again related.

The veteran's final VA psychiatric examination was conducted 
by the same examiner in September 1998.  The veteran informed 
the examiner that he was receiving VA treatment for his PTSD.  
While in large part the results are duplicative of earlier VA 
examinations, the examiner did comment here that the veteran 
had difficulty sleeping, with weekly nightmares.  Periodic 
survivor guilt was also related, as was a lack of hobbies.  A 
GAF score of 60 was related.

VA psychiatric treatment records have been obtained during 
this claim, and reflect pharmacological treatment for PTSD.  

The veteran informed the RO hearing officer in September 1999 
that watching violence on television is disturbing.  The 
veteran also related that he would become irritable at times, 
and that he disliked crowds.  He also stated that he no 
longer hunted or fished.

A 10 percent evaluation is warranted for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication are 
present.  A 30 percent schedular evaluation for mental 
disorders, including PTSD, envisions occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
higher evaluation is warranted for even more severe 
symptomatology.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In light of the above, the Board finds that the evidence 
shows that the level of symptomatology attributable to the 
veteran's PTSD falls somewhere in-between the schedular 
criteria for a 10 percent and 30 percent evaluation.  The 
veteran's symptoms do appear to be controlled fairly well 
with medication, as noted by the VA examiner who conducted 
the veteran's psychiatric examinations.  This comports with 
the 10 percent evaluation assigned.  However, the veteran has 
reported a depressed mood, particularly after the death of 
his wife, and he has reported sleep disturbances due to his 
combat experiences in Korea.  While he does not report any 
symptomatology of the other criteria for a 30 percent 
evaluation, such as suspiciousness or memory loss, the Board 
can reasonably find that the veteran's symptomatology is 
between the criteria for a 10 percent and a 30 percent 
evaluation.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that a 30 percent evaluation is 
warranted.  38 C.F.R. § 3.102, 4.7 (1999).  

The Board has also considered whether a 50 percent evaluation 
is warranted for this disability.  In the absence of any of 
the criteria for a 50 percent evaluation, such as flattened 
effect, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.

III.  Extraschedular

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that any of his service connected 
disabilities, standing alone, have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  While the veteran is seeking a 
total disability rating based upon individual unemployability 
as a result of his service connected disabilities, that is 
discussed separately below.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Individual Unemployability

The veteran is seeking a total disability rating as a result 
of his service-connected disabilities.  A total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as the result of 
two or more service-connected disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Further, multiple injuries incurred 
in action, or having the same etiology, are to be considered 
a single disability.  38 C.F.R. § 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).  Factors to be considered 
are the veteran's education, employment history and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

As a result of the above grant of an initial 30 percent 
evaluation for PTSD, the veteran's service connected 
disabilities are 80 percent disabling.  Thus, the veteran 
meets the initial threshold requirements for a total rating.  
The question remains as to whether the veteran's service 
connected disabilities preclude employment.

The veteran testified at his September 1999 hearing that his 
various service connected disabilities, including his hearing 
loss and sinusitis, preclude employment.  He stated that he 
last worked in 1971, and that he received Social Security 
benefits based upon disability.  He related that he had a 
GED, and that all of his prior employment was in manual labor 
of some sort.  The veteran indeed stated that he worked for 
his last employer from 1963 to 1971.

As noted above, the veteran has repeatedly informed a VA 
examiner that he left his last employment in 1971 as a result 
of heart problems.  He stated that he has not been employed 
since, and that he has received Social Security benefits 
since that time.  

Looking at the above in context, the Board finds that the 
preponderance of the evidence is against this claim for 
individual unemployability.  In so doing, the Board initially 
notes that notwithstanding the grievous head injury suffered 
during service, the veteran worked almost continuously until 
1971, when nonservice-connected heart problems forced him to 
leave the workforce.  The Board notes that the symptomatology 
attributable to the veteran's head injury has remained static 
since his separation from active service.  This disability 
has not precluded employment.  Moreover, the veteran's level 
of industrial impairment attributable to his service 
connected PTSD does not appear to preclude employment.  
Nothing to this effect is contained in any of the VA 
examination reports or VA treatment records.  What is most 
compelling to the Board, however, is the fact that no medical 
professional has ever found that the veteran's service 
connected disorders, whether individually or in the 
aggregate, would preclude substantially gainful employment.

In light of the above, the Board must find that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities render him 
individually unemployable.  The evidence is not in equipoise 
and the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102.

In denying this claim, the Board acknowledges that Social 
Security records have not been obtained surrounding the grant 
of disability payments from that agency.  However, the 
veteran has never related during the course of this claim 
that any of his service connected disabilities played any 
part in the grant of benefits from that agency.  From the 
context of the record, it would appear that these benefits 
were granted as a result of cardiovascular problems.  As 
such, these records would not be relevant in this claim.


ORDER

Entitlement to an evaluation in excess of 50 percent for a 
partial loss of the skull is denied.

Entitlement to an evaluation in excess of 10 percent for an 
amputation of the right ring finger at the proximal 
interphalangeal joint is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic sinusitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied.

Subject to the laws governing monetary payments, an initial 
30 percent disability evaluation is granted for PTSD.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

